Citation Nr: 0430601	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  98-04 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1966 to October 
1968.  Service in Vietnam from March 1967 to March 1968 is 
indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in September 2001.  
This case was remanded by the Board in December 2001; it was 
returned to the Board in October 2004.

The record reflects that the veteran has raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder.  From the Board's review of the record it does not 
appear that the RO has responded to the raised claim.  This 
matter is therefore referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Briefly, the veteran contends that he developed peripheral 
neuropathy as the result of exposure to herbicides in 
service, and to Agent Orange in particular.  

Applicable law provides that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, acute and subacute peripheral neuropathy shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2004) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied.  The term "acute and subacute 
peripheral neuropathy" is defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. 
§ 3.309(e) and Note 2 (2004).  

Medical records on file document diagnoses of peripheral 
neuropathy in the 1990s,  decades following the veteran's 
discharge from service, although he and several acquaintances 
maintain that he first exhibited neurological symptoms within 
one year of his discharge from service, and the veteran 
indicates that the symptoms have progressed since that time.  
His current peripheral neuropathy is therefore not "acute or 
subacute" for the purposes of the presumption set forth in 
38 C.F.R. § 3.309(e).  Nevertheless, he is not precluded from 
proving that his peripheral neuropathy resulted from exposure 
to herbicides in service under the provisions of 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  

In the December 2001 remand, the Board explained that the 
veteran's alleged exposure to herbicides in service could not 
be presumed in light of McCartt v. West, 12 Vet. App. 164 
(1999) (holding that a presumption of herbicides exposure was 
permitted only where the veteran has developed one or more of 
the enumerated conditions under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309(e)).  The Board pointed out that the 
veteran was not precluded from establishing service 
connection with proof of direct causation, and explained that 
further development was required to ascertain whether he was 
in fact exposed to herbicides while serving in Vietnam.  The 
Board instructed the RO that if certain requested development 
actions confirmed his exposure to herbicides in service, he 
should be scheduled for a VA examination addressing the 
etiology of his peripheral neuropathy.

On December 27, 2001, and following the issuance of the 
Board's remand, the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), was 
enacted, which, inter alia, amended 38 U.S.C.A. § 1116 to 
provide a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era.  
Effective December 27, 2001, and January 1, 2002, 38 C.F.R. 
§ 3.307(a)(6)(iii) and 38 C.F.R. § 3.307(a)(6)(ii), 
respectively, were amended to implement the pertinent 
provisions of the Veterans Education and Benefits Expansion 
Act of 2001.  See 68 Fed. Reg. 34,539-43 (June 10, 2003).

In a May 2003 statement, the U.S. Armed Services Center for 
Unit Records Research (CURR) provided VA with an analysis of 
herbicide spraying missions conducted near the veteran's 
location in Vietnam.  The analysis shows that seven spraying 
missions were undertaken at distances varying from 13 to 17 
kilometers from the location at which the veteran served.  
The RO thereafter determined that this evidence was 
insufficient to show that the veteran was exposed to 
herbicides in service, and consequently did not schedule him 
for a VA examination.

In the Board's opinion, the analysis submitted in May 2003 by 
CURR supports the veteran's contention that he was actually 
exposed to herbicides in Vietnam.  In any event, as discussed 
above, any veteran who served in Vietnam is now presumed to 
have been exposed to herbicides.  Consequently, the RO should 
have, in compliance with the Board's December 2001 remand, 
scheduled the veteran for a VA examination addressing the 
etiology of his peripheral neuropathy.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Remand of the case is therefore 
required.

The Board also notes that the veteran is apparently in 
receipt of disability benefits from the Social Security 
Administration (SSA).  Records associated with his receipt of 
benefits from that agency are potentially relevant to the 
instant claim and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to the claim on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran which have 
not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran benefits, as 
well as a copy of the record upon 
which any award or denial of SSA 
benefits was based, and a copy of 
the records associated with any 
subsequent determinations by the 
SSA.

4.  The RO should then arrange for 
the veteran to undergo a VA 
neurological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's peripheral 
neuropathy.  All indicated studies 
should be performed, and all 
findings should be reported in 
detail.  With respect to any 
neurological disorder, including 
peripheral neuropathy, identified, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that such disorder 
is etiologically related to service, 
including to any exposure to 
herbicides, or whether it was 
manifest within one year of his 
discharge from service.  

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  
The examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.  

5.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 
(2000), and VA's implementing 
regulations found at 38 C.F.R. 
§ 3.159.  Then, the RO should re-
adjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


